internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-121925-98 date date distributing controlled acquiring shareholder a shareholder b shareholder c state x state y state z business z dollar_figurem dollar_figuren dollar_figurep r s dollar_figuret dear this is in reply to a letter dated date in which rulings were requested as to the federal_income_tax consequences of a proposed transaction additional information was submitted in a letter dated date the facts submitted for consideration are substantially as set forth below distributing is a state x corporation which is engaged in business z in state x distributing has outstanding shares of common_stock which are held as follows shareholder shareholder a shareholder b shareholder c no of share sec_62 controlled is a state y corporation which is engaged in business z in state y controlled has outstanding shares of common_stock all of which are held by distributing acquiring is a state z corporation engaged in business z in state z acquiring has outstanding shares financial information has been submitted which indicates that each of distributing’s business and controlled’s business has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the last five years shareholders a and b reside in state x where distributing’s business is located shareholder c resides in state y where controlled’s business is located the three shareholders have agreed that shareholder c should go his separate way with respect to the operations of business z accordingly the following transaction is proposed a b c distributing will contribute to controlled’s capital a debt of dollar_figuret owed by controlled to distributing no liability will be assumed by controlled in connection with the transfer in exchange for all of shareholder c’s stock in distributing distributing will distribute to shareholder c i all of the controlled stock ii dollar_figurem and iii a short term note for dollar_figuren distributing note distributing will merge with and into a newly created subsidiary sub of acquiring in exchange for s shares of acquiring stock dollar_figuren and the assumption by sub of the liabilities of distributing in connection with the transaction it has been represented that a b c d e f distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the transaction the fair_market_value of the controlled stock and other consideration received by shareholder c approximately equals the fair_market_value of the distributing stock surrendered by shareholder c in the exchange no part of the consideration distributed by distributing is being received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation following the transaction acquiring as to distributing’s business acquired by acquiring and controlled will each continue the active_conduct of its respective business independently and with its separate employees no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock other than the dollar_figuret debt to be cancelled pursuant to step c of the proposed transaction the five years of financial information submitted on behalf of distributing’s business and controlled’s business is in each instance representative of its present operations and with regard to each such corporation there have been no substantial operational changes since the date of the last financial statement submitted there is no plan or intention to liquidate controlled to merge controlled with any other corporation or to sell or otherwise dispose_of the assets of controlled subsequent to the transaction except in the ordinary course of business other than in step c of the proposed transaction set forth above there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled subsequent to the distribution of controlled thee is no plan or intention by the shareholders of distributing to sell exchange or otherwise dispose_of any of their stock of acquiring subsequent to the transaction payments made in connection with all continuing transactions if any between acquiring and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length there is no plan or intention by controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 distributing is aware of no plan or intention on the part of acquiring directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 neither distributing nor controlled will elect to be treated as an s_corporation under sec_1361 of the code for federal_income_tax purposes no two parties to the transaction are investment companies as defined in sec_368 and iv of the code g h i j k l m o the merger transaction set forth above as step c of the proposed transaction will qualify as a reorganization pursuant to sec_368 of the internal_revenue_code based on the information submitted and on the representations set forth above it is held as follows for federal_income_tax purposes the transfer of the dollar_figuret debt to controlled will be viewed as a transfer in exchange for an amount of the shares of outstanding controlled stock equivalent in value to the dollar_figuret debt transferred the transfer of the dollar_figuret debt in exchange for stock of controlled followed by the distribution of all of the controlled stock dollar_figurem and the distributing note to shareholder c in exchange for all of his stock of distributing will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized to distributing upon the transfer of the dollar_figuret debt to controlled in exchange for controlled stock as described above sec_361 no gain_or_loss will be recognized to controlled on receipt of the dollar_figuret debt from distributing solely in exchange for controlled stock sec_1032 gain will be recognized to shareholder c upon the receipt of controlled stock dollar_figurem and the distributing note in an amount not in excess of the dollar_figurem and the fair_market_value of the distributing note sec_355 and sec_356 the gain shall be treated as gain from the exchange of property gain will be recognized to distributing upon the distribution of the controlled stock dollar_figurem and the distributing note as if such property were sold to shareholder c at its fair_market_value sec_361 and sec_355 the basis of the controlled stock distributed to shareholder c shall be the same as the distributing stock exchanged therefor decreased by the fair_market_value of the distributing note and the dollar_figurem amount and increased by the amount of gain which was recognized on such exchange sec_358 the holding_period of the controlled stock will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 of the regulations no opinion is expressed as to whether sec_357 applies to the assumption by acquiring of the distributing note furthermore no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file in this office we have sent a copy of this letter to the taxpayer sincerely yours assistant chief_counsel corporate by debra carlisle chief branch
